 Case: 4:20-cv-01794-NAB Doc. #: 14 Filed: 03/02/21 Page: 1 of 1 PageID #: 46



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                     )
                                                 )
                Plaintiff,                       )
                                                 )
          V.                                     )         No. 4:20-CV-1794 NAB
                                                 )
 COI, et al.,                                    )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs motion to proceed in forma pauperis on appeal.

When the Court dismissed this action, it certified in writing that an appeal would not be taken in

good faith. The motion is denied. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis on appeal

[ECF No. 13] is DENIED.
                  ~l)tlL
       Dated this _ _ day of March, 2021.




                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE
